Exhibit 99.1 First Quarter Report – 2010 (in United States dollars, tabular amounts in millions, except where noted) Management’s Discussion and Analysis of Financial Condition and Results of Operations For the Three Months Ended March 31, 2010 This Management’s Discussion and Analysis should be read in conjunction with Goldcorp’s unaudited interim consolidated financial statements for the three months ended March 31, 2010 and related notes thereto which have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”). This Management’s Discussion and Analysis contains “forward-looking statements” that are subject to risk factors set out in a cautionary note contained herein. All figures are in United States dollars unless otherwise noted. References to C$ are to Canadian dollars. This Management’s Discussion and Analysis has been prepared as of April 28, 2010. FIRST QUARTER HIGHLIGHTS · Gold production increased to 625,000 ounces compared with 616,500 ounces in 2009. · Total cash costs were $325 per gold ounce, net of by-product copper and silver credits, compared with $288 per ounce in 2009. On a co-product basis, cash costs were $433 per gold ounce, compared with $353 per gold ounce in 2009.(1) · Net loss attributable to shareholders of Goldcorp of $52.3 million ($0.07 per share), compared to net earnings of $290.9 million ($0.40 per share) in 2009. Adjusted net earningsamounted to $163.1 million ($0.22 per share), compared with $169.3 million ($0.23 per share) in 2009. (2) · Operating cash flows of $314.4 million, compared to $298.1 million in 2009. Operating cash flows before working capital changes (3) of $207.8 million, compared to $303.3 million in 2009. · Dividends paid of $33.0 million, compared to $32.9 million in 2009. · On February 4, 2010, the Company completed its transaction with Canplats Resources Corporation to acquire a 100% interest in the Camino Rojo gold/silver project in Mexico. · On February 16, 2010, the Company completed its transaction with New Gold Inc. to acquire a 70% interest in the El Morro gold/copper project in Chile. The Company has included non-GAAP performance measures, total cash costs, by-product and co-product, per gold ounce, throughout this document. The Company reports total cash costs on a sales basis. In the gold mining industry, this is a common performance measure but does not have any standardized meaning. The Company follows the recommendations of the Gold Institute Production Cost Standard. The Company believes that, in addition to conventional measures prepared in accordance with GAAP, certain investors use this information to evaluate the Company’s performance and ability to generate cash flow. Accordingly, it is intended to provide additional information and should not be considered in isolation or as a substitute for measures of performance prepared in accordance with GAAP. Total cash costs on a by-product basis are calculated by deducting by-product copper and silver sales revenues from operating cash costs. Total cash costs on a co-product basis are calculated by allocating operating cash costs separately to metals using a ratio of revenues from metals as a proportion of total revenues. Total cash costs have been presented excluding San Martin, which commenced reclamation activities in October 2007. Refer to page 31 for a reconciliation of total cash costs to reported operating expenses. Adjusted net earnings and adjusted net earnings per share are non-GAAP performance measures. The Company believes that, in addition to conventional measures prepared in accordance with GAAP, the Company and certain investors use this information to evaluate the Company’s performance. Accordingly, it is intended to provide additional information and should not be considered in isolation or as a substitute for measures of performance prepared in accordance with GAAP. Refer to page 32 for a reconciliation of adjusted net earnings to reported net loss attributable to shareholders of Goldcorp. Operating cash flows before working capital changes is a non-GAAP measure which the Company believes provides a better indicator of the Company’s ability to generate cash flows from its mining operations. GOLDCORP | 1 First Quarter Report – 2010 (in United States dollars, tabular amounts in millions, except where noted) OVERVIEW Goldcorp Inc (“Goldcorp” or “the Company”) is a gold producer engaged in the operating, exploration, development and acquisition of precious metal properties in Canada, the United States, Mexico and Central and South America. The Company’s current sources of operating cash flows are primarily from the sale of gold, copper and silver. At March 31, 2010, the Company’s producing mining properties were comprised of the Red Lake, Porcupine and Musselwhite gold mines in Canada; the San Dimas gold/silver and Los Filos and El Sauzal gold mines in Mexico; the Marlin gold/silver mine in Guatemala; the Alumbrera gold/copper mine (37.5% interest) in Argentina; and the Marigold (66.7% interest) and Wharf gold mines in the United States. Significant development projects include the Peñasquito gold/silver/ lead/zinc, Noche Buena gold/silver and the Camino Rojo gold/silver projects in Mexico; the Cochenour, Éléonore and Hollinger gold projects in Canada; the Cerro Blanco gold/silver and Escobal silver projects in Guatemala; the El Morro gold/copper project (70% interest) in Chile and the Pueblo Viejo gold project (40% interest) in the Dominican Republic. Goldcorp also owns a 65% interest in Terrane Metals Corp. (“Terrane”), a publicly traded company engaged in the development of the Mt. Milligan gold/copper project in Canada. Goldcorp is one of the world’s lowest cost and fastest growing senior gold producers with operations throughout the Americas. Goldcorp’s strategy is to provide its shareholders with superior returns from high quality assets. Goldcorp has a strong balance sheet. Its gold production is located in safe jurisdictions in the Americas and remains 100% unhedged. Goldcorp is listed on the New York Stock Exchange (symbol: GG) and the Toronto Stock Exchange (symbol: G). In addition, the Company has share purchase warrants which trade on the New York and Toronto Stock Exchanges. As the global economy emerges from recession, the commodities market continues to be a safe haven for investors. The continued strong commodity prices and weakening US dollar, is evidence of this phenomenon. During the first quarter of 2010, the Company realized an average gold price of $1,110 per ounce, consistent with the fourth quarter of 2009. The 4% increase in gold production during the first quarter of 2010 compared to the fourth quarter of 2009 was consistent with the Company’s approved budgeted mine plans for 2010. Gold ounces sold declined marginally by 4,000 ounces, or 1%, as a result of the timing of shipments at the Company’s Alumbrera operations. Costs of operations decreased by 6% compared to the prior quarter due to the lower sales volume, export retention taxes and YMAD net proceeds payments, offset by losses from the strengthening of the Canadian dollar and Mexican peso by 2% during the first quarter of 2010. During the first quarter of 2010, gold production at Peñasquito totaled 30,700 ounces, which consisted of 11,400 ounces from sulphide ore and 19,300 ounces from heap leaching of the oxide ore cap.Production is expected to ramp up throughout 2010, on track toward previously issued guidance of 180,000 ounces of gold for the year as the proportion of higher quality sulphide ore increases. During the first quarter of 2010, silver, lead and zinc production met or exceeded expectations.Mill throughput at the first sulphide process line is ramping up on or ahead of schedule and construction of the second sulphide process line remains on track for mechanical completion in the third quarter of 2010. The average mining rates continue to meet or exceed expectations and full production ramp-up to the designed 130,000 tonnes per day capacity remains on track for early 2011. On February 4, 2010, Goldcorp completed the acquisition of Canplats Resources Corporation, including the Camino Rojo gold/silver project in Mexico (“the Camino Rojo project”), for total consideration of C$306.6 million ($289.0 million). The Camino Rojo project is a key strategic asset located approximately 50 kilometres southeast of Peñasquito that nearly quadruples Goldcorp’s total land package in a core district. Its 3,389-square kilometre land position includes the Represa Deposit 1, which has reported 3.4 million and 60.7 million ounces of measured and indicated gold and silver resources, respectively. Inferred resources total 0.5 million and 7.6 million ounces of gold and silver, respectively. The addition of the Camino Rojo project provides a robust, low-cost potential satellite operation that would supplement production from Peñasquito and leverage important investments the Company has made in people, infrastructure and stakeholder partnerships. GOLDCORP | 2 First Quarter Report – 2010 (in United States dollars, tabular amounts in millions, except where noted) On February 16, 2010, Goldcorp completed the acquisition of a 70% interest in the El Morro advanced stage gold/copper project located in north-central Chile, Atacama Region, approximately 80 kilometres east of the city of Vallenar (“the El Morro project”) for total consideration of $513.0 million. The El Morro project contributes to the foundation of Goldcorp’s peer-leading growth profile. On a 100% basis, the El Morro project contains proven and probable reserves of 6.7 million ounces of gold and 5.7 billion pounds of copper. The El Morro project is a world-class project with low cash costs and great organic growth potential in one of the best mining jurisdictions in the Americas. As the project operator, Goldcorp has agreed to fund, through interest bearing loans, New Gold Inc. (“New Gold”)’s 30% share of development and construction costs until intended operating levels are achieved. The amounts outstanding will be repaid to Goldcorp during the production period of the El Morro project. The El Morro project, along with Cochenour in Ontario, Éléonore in Quebec and Noche Buena and Camino Rojo near Peñasquito in Mexico, forms the basis of an unrivalled pipeline of high-quality gold projects designed to further extend and supplement the Company’s growth over the long term. The El Morro project was acquired from a subsidiary of New Gold, the entity which acquired the El Morro project from Xstrata Copper Chile S.A. (“Xstrata”) pursuant to the exercise of the right of first refusal by the subsidiary of New Gold. This right of first refusal came into effect on October 12, 2009 when Barrick Gold Corporation (“Barrick”) entered into an agreement with Xstrata to acquire Xstrata’s 70% interest in the El Morro project. On January 13, 2010, Goldcorp received a claim filed by Barrick against Goldcorp, New Gold and certain of New Gold’s subsidiaries, relating to the exercise of the right of first refusal by the New Gold subsidiary in respect of the El Morro project. During March 2010, Barrick filed a motion to amend its claim to add various Xstrata entities as defendants, which is scheduled to be heard by the court on May 20, 2010. The Company’s management believes that Goldcorp has acted lawfully and appropriately in all aspects of this transaction and intends to defend Goldcorp against Barrick’s claim. GOLDCORP | 3 First Quarter Report – 2010 (in United States dollars, tabular amounts in millions, except where noted) SUMMARIZED FINANCIAL RESULTS(1) Three Months Ended March 31 December 31 June 30 Revenues $ Gold produced (ounces) Gold sold (ounces) (1) Average realized goldprice (per ounce) $ Average London spot gold price (per ounce) $ Earningsfromoperations $ Net earnings (loss) attributable to shareholders of Goldcorp $ ) $ ) $ ) Net earnings (loss) per share Basic $ ) $ ) $ ) Diluted $ ) $ ) $ ) Cash flow from operating activities $ Total cash costs – by-product (per gold ounce) (2)(3) $ Total cash costs – co-product (per gold ounce) (2)(4) $ Dividends paid $ Cash and cash equivalents $ Total assets $ Excludes commissioning sales ounces from Peñasquito as these are credited against capitalized project costs. The San Martin mine ended its mining process in October 2007 and commenced reclamation activities at that time. Total cash costs have been presented excluding San Martin for information purposes only. Total cash costs per gold ounce on a by-product basis is calculated net of by-product sales revenues (by-product copper revenues for Alumbrera; by-product silver revenues for Marlin at market silver prices; and by-product silver revenues for San Dimas at $4.04 per silver ounce ($4.02 prior to November 2009; $3.95 prior to November 2008) sold to Silver Wheaton). Total cash costs per gold ounce on a co-product basis is calculated by allocating operating cash costs separately to metals using a ratio of revenues from metals as a proportion of total revenues for Alumbrera (includes copper revenues); and Marlin and San Dimas (includes silver revenues). GOLDCORP | 4 First Quarter Report – 2010 (in United States dollars, tabular amounts in millions, except where noted) Review of Financial Results Three months ended March 31, 2010 compared to the three months ended March 31, 2009 Net loss attributable to shareholders of Goldcorp for the first quarter of 2010 was $52.3 million or $0.07 per share, compared with net earnings of $290.9 million or $0.40 per share in the first quarter of 2009.Compared to the first quarter of 2009, net loss attributable to shareholders of Goldcorp for the three months ended March 31, 2010 were impacted significantly by the following factors: · Revenues increased by $125.5 million, or 20%, primarily due to a $79.4 million increase in gold revenues resulting from a $198 per ounce increase in realized gold prices, offset by a 6% decrease in gold sales volume, a $29.2 million increase in copper revenues resulting from a 56% increase in copper realized prices, offset by a 6% decrease in copper sales volume, and an $11.2 million increase in silver revenues resulting from a 44% increase in silver realized prices. The decrease in gold and copper sales volumes was largely due to the port/customs personnel strike over salary negotiations during the period from March 22, 2010 to March 31, 2010 at Alumbrera. Alumbrera was unable to complete its shipments as scheduled during this period as a result of the blockage to the port access; · Operating expenses increased by $42.8 million, or 17%, primarily due to $11.1 million higher YMAD net proceeds payments and $2.0 million higher export retention taxes paid in Alumbrera, higher consumable costs, and the unfavourable impact of the Canadian dollar and Mexican peso foreign exchange movements, offset by the decrease in gold and copper sales volumes; · The strengthening of the Canadian dollar and the Mexican peso, 16% and 11%, respectively, against the US dollar negatively impacted the earnings of the Canadian operations by approximately $23.3 million and the earnings of the Mexican operations by approximately $2.6 million when compared to the first quarter of 2009; · Corporate administration increased by $8.4 million mainly due to an increase in corporate development activities; · Exploration costs increased by $6.0 million due to a renewed focus on drilling programs. The economic downturn in the first quarter of 2009 resulted in the Company temporarily deferring exploration at certain longer-term growth projects; · Interest income and other expenses increased by $10.8 million primarily due to $9.6 million of transactions costs related to the acquisitions of the Camino Rojo and El Morro projects which were expensed; · Interest expense and finance fees increased by $11.2 million due to the interest expense related to the convertible senior notes issued in June 2009; · A $13.1 million gain on non-hedge derivatives in the first quarter of 2010 from foreign currency, heating oil and copper contracts, compared to a $1.0 million gain from foreign currency and heating oil contracts in the first quarter of 2009; · A $211.8 million non-cash foreign exchange loss in the first quarter of 2010 on the translation of future income tax liabilities on mining interests arising from acquisitions, compared to a $121.4 million gain in the first quarter of 2009, due primarily to the strengthening of the Canadian dollar and Mexican peso; and · A higher effective tax rate in the first quarter of 2010, excluding the impact of foreign exchange gains and losses on the translation of future income tax assets and liabilities and stock option expense which are not subject to taxation, deductible, or likely to be utilized, primarily due to increased taxable foreign exchange gains denominated in local currencies in foreign tax jurisdictions, inflation adjustments in certain foreign tax jurisdictions and the impact of the increase in the Mexican income tax rate from 28% to 30%. The lower effective tax rate in the first quarter of 2009 was primarily due to additional tax benefits recognized from the harmonization of the Ontario corporate income tax with the Federal tax system and the final settlement of certain tax audit issues. Adjusted net earnings amounted to $162.7 million, or $0.22 per share (1) for the three months ended March 31, 2010, compared to $169.3 million, or $0.23 per share for the three months ended March 31, 2009. Compared to the three months ended March 31, 2009, GOLDCORP | 5 First Quarter Report – 2010 (in United States dollars, tabular amounts in millions, except where noted) adjusted net earnings were impacted by higher operating costs, offset by increased revenues resulting primarily from higher realized gold, copper and silver prices, offset by lower gold and copper sales volumes. Total cash costs (by-product) were higher at $325 per gold ounce for the three months ended March 31, 2010, as compared to $288 per gold ounce in 2009. The increase was primarily due to higher YMAD net proceeds payments and export retention taxes paid in Alumbrera, higher consumable costs and the unfavourable impact of the Canadian dollar and Mexican peso foreign exchange movements. Adjusted net earnings was also impacted by the higher effective tax rate in the first quarter of 2010 as noted above. GOLDCORP | 6 First Quarter Report – 2010 (in United States dollars, tabular amounts in millions, except where noted) Three months ended March 31, 2010 compared to the three months ended December 31, 2009 Net loss attributable to shareholders of Goldcorp for the first quarter of 2010 was $52.3 million or $0.07 per share, compared with net earnings of $66.7 million or $0.09 per share in the fourth quarter of 2009. Compared to the prior quarter, net loss attributable to shareholders of Goldcorp for the three months ended March 31, 2010 was impacted significantly by the following factors: · Revenues decreased by $28.0 million, or 4%, due to a $2.0 million decrease in gold revenues resulting from 1% decrease in gold sales volume and a $26.0 million decrease in copper revenues resulting froma 22% decrease in copper sales volumes and a 3% decrease in copper realized prices.The decrease in gold and copper sales volumes was largely due to the port/customs personnel strike over salary negotiations during the period from March 22, 2010 to March 31, 2010. Alumbrera was unable to complete its shipments as scheduled during this period as a result of the blockage to the port access; · Operating expenses decreased by $20.4 million, or 6% compared to the prior quarter primarily as a result of the lower gold and copper sales volumes; · The decrease in sales volume decreased depreciation and depletion by $10.1 million, or 7%; · Results of the prior quarter included a $24.0 million write-down of the Company’s investment in El Limón.With the close of the disposition in the first quarter of 2010, a further $18.7 million loss ($8.2 million after tax) has been recognized; · Interest income and other expenses in the first quarter of 2010 of $11.1 million included $9.6 million in transaction costs related to the acquisitions of the Camino Rojo and El Morro projects. The prior quarter amount of $13.4 million included a $17.6 million accrual relating to withholding taxes; · Interest expense and financing fees decreased by $10.3 million as a result of $10.3 million in accrued interests relating to withholding taxes in the prior quarter; · A $13.1 million gain on non-hedge derivatives in the first quarter of 2010 from foreign currency, heating oil and copper contracts, compared to a $5.8 million loss in the prior quarter; · A $211.8 million non-cash foreign exchange loss in the first quarter of 2010 on the translation of significant future income tax liabilities on mining interests arising from acquisitions, compared to a $122.6 million loss in the prior quarter; · An effective tax rate in the first quarter of 2010 that was not significantly different from the fourth quarter of 2009. Adjusted net earnings amounted to $163.1 million, or $0.22 (1) for the three months ended March 31, 2010, compared to $182.7 million, or $0.25 per share for the prior quarter. Compared to the prior quarter, adjusted net earnings were impacted by lower revenues mainly resulting from lower copper sale volumes, offset by lower operating costs.Total cash costs (by-product) were higher at $325 per ounce, as compared to $289 per ounce in the prior quarter.The increase was primarily due to lower by-product sales revenue credits and lower gold sales volumes. Adjusted net earnings and adjusted net earnings per share are non-GAAP performance measures. The Company believes that, in addition to conventional measures prepared in accordance with GAAP, the Company and certain investors use this information to evaluate the Company’s performance. Accordingly, it is intended to provide additional information and should not be considered in isolation or as a substitute for measures of performance prepared in accordance with GAAP. Refer to page 32 for a reconciliation of adjusted net earnings to reported net earnings attributable to shareholders of Goldcorp. GOLDCORP | 7 First Quarter Report – 2010 (in United States dollars, tabular amounts in millions, except where noted) RESULTS OF OPERATIONS Three months ended March 31 Revenues Gold produced (ounces) Gold sold (ounces) Average realized gold price (per ounce) Earnings (loss) from Operations Total cash costs (per gold ounce) (1) Red Lake $ Porcupine Musselwhite Terrane - ) - ) - San Dimas (1) Los Filos El Sauzal Peñasquito (2) - Marlin (1) Alumbrera (1) ) ) Marigold Wharf Other (3) - ) - - ) - Total $ Total cash costs per gold ounce on a by-product basis is calculated net of by-product sales revenues (by-product copper sales revenues for Alumbrera; by-product silver sales revenues for Marlin at market silver prices; and by-product silver sales revenues for San Dimas at $4.04 per silver ounce ($4.02 prior to November 2009) sold to Silver Wheaton). Excludes commissioning sales ounces from Peñasquito as these are credited against capitalized project costs. Includes corporate activities, the results of El Limón to February 24, 2010, the date of disposition, and San Martin. GOLDCORP | 8 First Quarter Report – 2010 (in United States dollars, tabular amounts in millions, except where noted) OPERATIONAL REVIEW Red Lake gold mines, Canada Three Months Ended Operating Data March 31 December 31 September 30 2009 June 30 March 31 Tonnes of ore milled Average mill head grade (grams/tonne) 27 27 30 21 27 Average recovery rate 97
